UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STARR LIABILILTY AND INDEMNITY
INSURANCE COMPANY, as subrogee of
Honeywell International, Inc.,
Plaintiff,
-against-

YRC FREIGHT, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

 

 

 

 

19 Civ. 6355 (GBD)

This Court having been advised that the parties have reached a settlement in principle, the

 

Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within sixty (60)

days of this Order.

Dated: New York, New York
November 12, 2019

SO ORDERED.

 

ates District Judge

B. DANIELS

 

 
